Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
BETWEEN
JUNIPER CONTENT CORPORATION
AND
CERTAIN INVESTORS
 
Dated: February 11, 2009

 



--------------------------------------------------------------------------------



 



SECURITIES PURCHASE AGREEMENT
     THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of the 11th
day of February 2009, by and between Juniper Content Corporation, a Delaware
corporation (“Company”), and each person or entity whose name appears on
Schedule I (each an “Investor” and collectively, the “Investors”).
W I T N E S S E T H:
     WHEREAS, the Company proposes to sell up to $1,500,000 of principal amount
Senior Secured Convertible Notes due August 31, 2009 (“Notes”) in a private
placement (“Offering”) to “accredited investors” with a minimum investment of a
Note with a principal amount of $10,000 (“Private Placement Minimum”);
     WHEREAS, the Notes will be secured by a lien and security interest covering
all of the assets of the Company, Firestone Communications, Inc. and Sorpresa!
Rights LLC, each a wholly owned subsidiary of the Company, pursuant to a
security agreement between such parties and the Investors (“Security Agreement”)
and will be convertible into shares of the Company’s Series B Participating
Preferred Stock (“Series B Preferred”); and
     WHEREAS, the Company and the Investors are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (“Securities Act”),
and Rule 506 of Regulation D (“Regulation D”) as promulgated under the
Securities Act.
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties do hereby
agree as follows:
     1. Securities Purchase. Subject to the terms and conditions of this
Agreement, each Investor hereby purchases from the Company, and the Company
hereby issues and sells to each Investor (the “Securities Purchase”), the
principal amount of Notes for an aggregate purchase price (“Purchase Price”) as
set forth opposite each Investor’s name on Schedule I. The form of Note is
attached as Exhibit A, the form of Security Agreement to secure the Company’s
obligations under the Notes is attached as Exhibit B and the form of Certificate
of Designations, Preferences and Rights for the Series B Preferred is attached
as Exhibit C.
     2. Purchase Price Rebate. Concurrently with the consummation of the
Securities Purchase, the Company is paying to certain Investors the cash sum,
and issuing to it warrants (“Rebate Warrants”) to purchase the number of shares
of the Company’s Common Stock as set forth opposite each Investor’s name on
Schedule I, representing a rebate on the Purchase Price (“Rebate”). The form of
Rebate Warrants is attached as Exhibit D.
     3. Closing.
          3.1 The Securities Purchase is being consummated concurrently with the
execution of this Agreement (“Closing”) at the offices of Graubard Miller, The
Chrysler Building, 405 Lexington Avenue, 19th Floor, New York, New York 10174 at
10:00 a.m., on or

1



--------------------------------------------------------------------------------



 



before February 11, 2009. Additional subsequent Closings may occur beyond the
closing date upon the mutual agreement of the Investors and the Company.
Accordingly, (a) the Notes are being delivered to the Investors by the Company,
(b) the Purchase Price is being paid and delivered via wire transfer to the
Company by the Investors and (c) the Rebate Warrants are being delivered to the
Investors by the Company and the cash portion of the Rebate is being paid and
delivered via wire transfer to the Investors by the Company, concurrently with
the execution of this Agreement. The applicable wiring instructions of each
party are set forth on Exhibit D hereto.
          3.2 As a condition of to the Securities Purchase, Stuart Rekant, the
Chairman and Chief Executive Officer of the Company (or parties associated with
him or introduced by him) shall purchase a Note or Notes in an aggregate amount
of at least $150,000.
     4. Representations, Warranties and Covenants of the Company. The Company
hereby makes the following representations, warranties and covenants to the
Investor as of the date hereof that:
          4.1 Organization, Organizational Documents.
          (a) The Company is a corporation duly organized, validly existing, and
in good standing under the laws of the State of Delaware, and has all requisite
corporate power and authority to carry on its business as now conducted. The
Company is duly qualified and is in good standing in each jurisdiction in which
the failure so to qualify would not reasonably be expected to have, individually
or in the aggregate, a material adverse effect on the business, assets,
properties, rights and results of operations of the Company taken as a whole
(“Material Adverse Effect”).
          (b) Attached as Schedule 4.1(b) hereto are correct and complete copies
of the Amended and Restated Certificate of Incorporation and the By-laws of the
Company, including all amendments thereto, each as in effect on the date hereof
(collectively, the “Organizational Documents”). No amendments, revisions or
waivers of any provisions of any Organizational Documents are in the process of
occurring or otherwise have been requested.
          4.2 Subsidiaries. Except as set forth on Schedule 4.2, the Company
(i) does not presently own, directly or indirectly, an interest in any
corporation, association or other business entity and (ii) is not a party to any
joint venture, partnership, or similar arrangement.
          4.3 Authorization. All corporate action on the part of the Company,
its officers, directors, and shareholders necessary for the (a) authorization,
execution, issuance and/or delivery of (i) this Agreement, (ii) the Notes,
(iii) the Series B Preferred issuable upon conversion of the Notes and the
related Certificate of Designations, Preferences and Rights for the Series B
Preferred, (iv) the Security Agreement and (iv) the Rebate Warrants and the
Warrant Shares (defined below) (the foregoing hereinafter collectively referred
to as the “Transaction Documents”) and (b) the performance of all obligations of
the Company hereunder and thereunder has been taken. The Transaction Documents
constitute valid and legally binding obligations of the Company, enforceable
against the Company in accordance with their

2



--------------------------------------------------------------------------------



 



respective terms, except (1) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, fraudulent transfer and other
laws of general application affecting enforcement of creditors’ rights
generally, (2) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, and (3) to the
extent the indemnification and contribution provisions contained in the
Transaction Documents may be limited by applicable federal or state laws.
          4.4 No Conflict. The execution and delivery by the Company of this
Agreement and the other Transaction Documents, the consummation of the
transactions contemplated hereby and thereby, and the compliance with the
provisions hereof and thereof, will not (i) violate or conflict with any of the
Organizational Documents, (ii) violate, conflict with, result in a breach of,
constitute a default under, or give rise to any right of termination,
cancellation, or acceleration (with or without notice or lapse of time, or both)
under any material agreement, lease, security, license, permit, or instrument to
which the Company is a party, or to which it or its material assets or
businesses are subject, (iii) result in the imposition of any Encumbrance (as
hereinafter defined) on any material asset of the Company or (iv) violate or
conflict with any Laws (as hereinafter defined) applicable to the Company or its
properties or assets, except in each case for such violations, conflicts and
Encumbrances which would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect. For purposes of this Agreement,
“Encumbrance” means any security interest, mortgage, lien, pledge, charge,
easement, reservation, equities, rights of way, options, rights of first refusal
and any other encumbrances, whether or not relating to the extension of credit
or the borrowing of money. For purposes of this Agreement, “Laws” means all
laws, statutes, rules, regulations, ordinances, bylaws, writs, permits, orders
and other legislative, administrative or judicial restrictions.
          4.5 Capitalization. The numbers of all authorized, issued and
outstanding shares of capital stock of the Company are set forth on Schedule 4.5
hereto. No holder of the Company’s securities is entitled to preemptive or
similar rights with respect to the Company’s securities. Except as disclosed in
Schedule 4.5 and as contemplated by the Transaction Documents, there are no
(i) outstanding securities exercisable or convertible into securities of the
Company, (ii) other outstanding options, warrants, script rights, calls,
commitments or similar rights or obligations relating to the Company’s
securities, (iii) any other agreements, contracts, commitments or understandings
giving any person any right to subscribe for or acquire any of the Company’s
securities, or (iv) any other agreements, contracts, commitments or
understandings by which the Company is or may become bound to issue any of its
securities.
          4.6 Registration Rights. Except as set forth on Schedule 4.6 hereto,
no holder of any of the Company’s securities or any other person has any
registration rights with respect to such securities.
          4.7 No Right to Receive or Purchase. Neither the issuance of the Notes
sold hereunder, the issuance of any shares of Series B Preferred upon conversion
of the Notes (“Conversion Shares”) nor the issuance of any shares of Common
Stock upon exercise of the Rebate Warrants (“Warrant Shares” and together with
the Conversion Shares, the “Underlying Securities”) will give any holder of any
of the Company’s securities outstanding prior to such

3



--------------------------------------------------------------------------------



 



issuance (a) the right to receive or purchase any additional securities of the
Company or (b) the right to an anti-dilution adjustment to any outstanding
securities of the Company or securities into or for which such outstanding
securities may be exercised or converted.
          4.8 Valid Issuance; Underlying Securities; Outstanding Securities.
          (a) The Notes and Rebate Warrants when issued, sold, and delivered in
accordance with the terms of this Agreement, will be duly and validly issued,
and, based in part upon the representations of the Investor in this Agreement,
will be issued in compliance with all applicable federal and state securities
laws.
          (b) Upon issuance in accordance with the terms of the Notes and Rebate
Warrants, all Underlying Securities shall be duly and validly issued, fully paid
and nonassessable, and issued in compliance with all applicable Laws, as
presently in effect
          (c) All outstanding securities of the Company were duly and validly
authorized and issued, are fully paid and nonassessable, and were issued in
compliance with all applicable federal and state securities laws.
          4.9 Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (a) a Form D in accordance with Regulation D, (b) a Current Report on
Form 8-K disclosing the sale of unregistered securities and any other event of
which disclosure is required, (c) applicable Blue Sky filings, (d) such filings
as may be necessary to perfect the security interest granted to the Investors
under the Security Agreement and (e) where the failure to obtain such consent,
waiver, authorization or order, or to give such notice or make such filing or
registration would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.
          4.10 Financial Information.
          (a) As of the Closing, the Company has the approximate amount of cash
and receivables as indicated on Schedule 4.10(a).
          (b) Schedule 4.10(b) sets forth the unaudited balance sheet of the
Company at September 30, 2008 (the “Balance Sheet”) and the related statements
of operations, shareholders’ equity and cash flows of the Company for the nine
months then ended (collectively, the “Financial Statements”).
          (c) The Financial Statements present fairly in all material respects
the financial position of the Company and the results of operations,
shareholders’ equity and cash flows of the Company at the dates and for the
periods indicated.
          (d) Except as incurred under the existing terms of any Disclosed
Agreement (as defined below in Section 4.15(a)), at the date of the Balance
Sheet, the Company did not have

4



--------------------------------------------------------------------------------



 



any material Liability (as hereinafter defined) of any nature or any loss
contingency (as such term is used in the Statement of Financial Accounting
Standards No. 5 issued by the Financial Accounting Standards Board in
March 1975) that should have been disclosed or provided for on the Balance Sheet
and that was not adequately disclosed or provided for on the Balance Sheet,
including the notes thereto. For purposes of this Agreement, “Liability” means
any liability or obligation, whether known, asserted or unasserted, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated and whether due or
to become due, regardless of when asserted.
          4.11 Absence of Changes; Review of Interim Financials.
          (a) Since the date of the Balance Sheet and except as contemplated by
the Transaction Documents and as set forth on Schedule 4.11, there has not been:
          (i) any change in the assets, liabilities or financial condition of
the Company, except for changes (i) in the ordinary course of business or
(ii) which in the aggregate have not resulted in and would not reasonably be
expected to result in a Material Adverse Effect;
          (ii) any event or change that would reasonably be expected to result
in a Material Adverse Effect, individually or in the aggregate, whether or not
insured against;
          (iii) any damage, destruction or loss (whether or not covered by
insurance) affecting any asset of the Company in excess of $50,000;
          (iv) any material Liability or loss contingency incurred by the
Company that would have to be disclosed on financial statements (including the
notes thereto) (on a consolidated basis) in accordance with United States
generally accepted accounting principles (“U.S. GAAP”), other than liabilities
incurred in the ordinary course of business consistent with past practice;
          (v) any commitment to borrow money from or provide financial support
to any person or entity entered into by the Company;
          (vi) any payment or discharge of any material Liability by the Company
outside the ordinary course of business consistent with past practice;
          (vii) any sale, assignment, license, or other disposition of any
material asset or right of the Company outside the ordinary course of business
consistent with past practice;
          (viii) any declaration or payment of any dividend or other
distribution with respect to any shares of capital stock of the Company, or the
direct or indirect acquisition of any equity securities by the Company;

5



--------------------------------------------------------------------------------



 



          (ix) any labor trouble, problem or grievance affecting the business of
the Company other than such matters which would not reasonably be expected to
have a Material Adverse Effect;
          (x) any capital expenditure or commitment therefor by the Company or
any subsidiary for additions to property, plant or equipment in excess of
$50,000;
          (xi) any change in the accounting or tax methods, practices, or
assumptions therefor followed by the Company; or
          (xii) any other transaction or event not in the ordinary course of
business consistent with past practice that the Investor has not been advised
of.
          (b) The Company’s independent accountants have not advised the Company
that the Financial Statements (i) do not comply in all material respects with
the applicable accounting requirements of the Securities Act and the related
published rules and regulations thereunder or (ii) are not in conformity with
U.S. GAAP (except for the lack of complete footnotes and subject to year-end
audit adjustments).
          4.12 Litigation. Except as disclosed on Schedule 4.12, there is no
action, suit, proceeding, claim or investigation pending or, to the knowledge of
the Company, currently threatened against the Company which questions the
validity of the Transaction Documents, or the right of the Company to enter into
any of them, or to consummate the transactions contemplated hereby or thereby,
or which would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect or cause any change in the current equity
ownership of the Company, nor is the Company aware that there is any basis for
the foregoing. The foregoing includes, without limitation, actions, pending or
threatened (or any basis therefor known to the Company), involving the prior
employment of any of the Company’s employees, their use in connection with the
Company’s business of any information or techniques allegedly proprietary to any
of their former employers, or their obligations under any agreements with prior
employers. The Company is not a party or subject to the provisions of any order,
writ, injunction, judgment, or decree of any court or government agency or
instrumentality.
          4.13 Intellectual Property.
          (a) The Company has sufficient right, title and/or interest in, or has
otherwise acquired use rights with respect to all proprietary rights and
processes and intellectual property owned by or licensed to the Company
(collectively, the “Intellectual Property”) necessary for its business as now
conducted and, to the best knowledge of the Company, without any conflict with
or infringement of the rights of others.
          (b) The Company has not received any communications alleging that the
Company has violated or, by conducting its business as currently conducted would
violate any of the patents, trademarks, service marks, trade names, copyrights,
or trade secrets, or other proprietary rights of any other person or entity. The
Company is not aware that any of its

6



--------------------------------------------------------------------------------



 



employees, officers, or consultants are obligated under any contract (including
licenses, covenants, or commitments of any nature) or other agreement, or
subject to any judgment, decree, or order of any court or administrative agency,
that would interfere with the use of such employee’s, officer’s, or consultant’s
commercially reasonable efforts to promote the interests of the Company or that
would conflict with the Company’s business as currently conducted. None of the
execution or delivery of the Transaction Documents, or the carrying on of the
Company’s business as currently conducted by the employees of the Company, or
the conduct of the Company’s business as currently conducted, will, to the
Company’s knowledge, conflict with or result in a breach of the terms,
conditions, or provisions of, or constitute a default under, any contract,
covenant, or instrument under which any of such employees, officers or
consultants are now obligated.
          4.14 Compliance with Other Instruments. The Company is not in
violation or default of any provisions of its Amended and Restated Certificate
of Incorporation or Bylaws or, of any instrument, judgment, order, writ, decree,
mortgage, indenture, lease, license or contract to which it is a party or by
which it is bound or, to its knowledge, of any provision of federal, state, or
local statute, rule, or regulation applicable to the Company, except as would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
          4.15 Agreements.
          (a) All material written contracts, agreements, licenses, commitments,
instruments and understandings (“Disclosed Agreements”) are set forth in the
Company’s public filings.
          (b) Each Disclosed Agreement is in full force and effect and
constitutes a valid and binding obligation of the Company and to the knowledge
of the Company, the other parties thereto. Except as set forth on
Schedule 4.15(b), the Company has performed in all material respects the
obligations required to be performed by it, is not in material default and has
not received notice alleging it to be in default under any such Disclosed
Agreement. Except as set forth on Schedule 4.15(b), to the knowledge of the
Company, there exists no event or condition which, after notice or lapse of
time, or both, would constitute a material default under any Disclosed
Agreement. Except as set forth on Schedule 4.15(b), to the knowledge of the
Company, there are no material defaults by any other party to any such Disclosed
Agreement. The Company has made available to the Purchaser correct and complete
copies of all Disclosed Agreements.
          4.16 Employment Matters.
          (a) The Company is in compliance with all federal, state and local
laws and regulations respecting the employment of its employees and employment
practices, terms and conditions of employment and wages and hours relating
thereto, except where noncompliance, singly or in the aggregate, would not have
a Material Adverse Effect.

7



--------------------------------------------------------------------------------



 



           (b) To the Company’s knowledge, there are no pending investigations
involving the Company by the Department of Labor or any other governmental
agency responsible for the enforcement of employment laws and regulations. To
the Company’s knowledge, there is no unfair labor practice charge or complaint
against the Company pending before a Labor Relations Board or any strike,
picketing, boycott, dispute, slowdown or stoppage pending or, to the best of the
Company’s knowledge, threatened against or involving the Company. No questions
concerning representation exist respecting the employees of the Company and no
collective bargaining agreement or modification thereof is currently being
negotiated by the Company. The Company is not liable for any severance pay or
other payments to any employee or former employee that remains unsatisfied
arising from the termination of employment, other than payments to be made under
terms of any contract with terminated employees or that would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
          (c) Except as set forth on Schedule 4.16(c) hereto, the Company
neither maintains, sponsors nor contributes to, nor is it required to contribute
to, any program or arrangement that is an “employee pension benefit plan,” an
“employee welfare benefit plan,” or a “multi-employer plan” as such terms are
defined in Sections 3(2), 3(1) and 3(37), respectively, of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) (“ERISA Plans”).
The Company does not maintain or contribute to a defined benefit plan, as
defined in Section 3(35) of ERISA.
          4.17 Governmental Proceedings. There are no outstanding orders,
judgments or decrees of any court, governmental agency or other tribunal,
domestic or foreign, naming the Company and enjoining the Company from taking,
or requiring the Company to take, any action, or to which the Company, its
properties or business is bound or subject.
          4.18 Permits. The Company has all franchises, permits, licenses, and
any similar authority necessary for the conduct of its business as now being
conducted by it, except for those by which the lack thereof would not be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect. No such franchise, license or authority is scheduled to expire
or terminate sooner than one year from the date of this Agreement, except for
those of which the Company has no knowledge of any fact or circumstance that
would make timely renewal or replacement unreasonably difficult or expensive.
The Company believes it can obtain, without undue burden or expense, any similar
authority for the conduct of its business as planned to be conducted. The
Company is not in default in any material respect under any of such franchises,
permits, licenses, or other similar authority.
          4.19 Compliance with Laws. The Company is in compliance with all Laws
applicable to its business as currently conducted, the violation of, or
noncompliance with, which would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect and the Company
knows of no facts or set of circumstances which would give rise to any violation
of or noncompliance with such Law.

8



--------------------------------------------------------------------------------



 



           4.20 Title to Property and Assets.
          (a) Schedule 4.20(a) sets forth all real property and material assets
owned by the Company. With respect to such real property and material assets the
Company owns, such property and assets free and clear of all mortgages, liens,
loans, pledges, security interests, claims, equitable interests, charges, and
encumbrances, except such encumbrances and liens which arise in the ordinary
course of business and do not materially impair the Company’s ownership or use
of such property or assets.
          (b) Schedule 4.20(b) sets forth all real property and material assets
leased by the Company. With respect to the property and assets it leases, the
Company is in compliance with such leases and, to its knowledge, holds a valid
leasehold interest free of any liens, claims, or encumbrances.
          4.21 Taxes. The Company (i) has filed all tax returns that are
required to have been filed by it with all appropriate governmental agencies
(and all such returns are true and correct); and (ii) has paid all taxes or
other assessments owed by it as indicated on such tax returns (other than taxes
the validity of which are being contested in good faith by appropriate
proceedings). The assessment of any additional taxes for periods for which
returns have been filed is not to the Company’s knowledge expected to exceed the
recorded liability therefor and, to the Company’s knowledge, there are no
material unresolved questions or claims concerning the Company’s tax liability.
To the Company’s knowledge, the Company’s tax returns have not been reviewed or
audited by any taxing authority. To the Company’s knowledge, there is no pending
dispute with any taxing authority relating to any of said returns which, if
determined adversely to the Company, would result in the assertion by any taxing
authority of any valid deficiency in a material amount for taxes. The Company
has withheld or collected from each payment made to each of its employees the
amount of all taxes, including, but not limited to, income taxes, Federal
Insurance Contribution Act taxes and Federal Unemployment Tax Act taxes required
to be withheld or collected therefrom, and has paid the same to the proper tax
receiving officers or authorized depositaries.
          4.22 Insurance. The Company has in full force and effect insurance
policies in the manner and amount customary in the industry for companies in
similar businesses similarly situated.
          4.23 Ranking of the Series B Preferred. As of the date hereof, no
capital stock of the Company ranks senior to or pari passu with the Series B
Preferred and the Company currently has no obligation or agreements to issue any
such capital stock.
          4.24 Memorandum. Neither the Confidential Offering Memorandum nor any
Transaction Documents, as of their respective dates, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made and based on any limitations or
qualifications set forth therein relating to such statements, not misleading,
except that this representation and warranty does not apply to statements in or
omissions from the Confidential Offering Memorandum or Transaction Documents
made in reliance upon and in

9



--------------------------------------------------------------------------------



 



conformity with information furnished to the Company, in writing by or on behalf
of the Investor for use therein.
          4.25 Blue Sky. The Company has caused or will cause to be timely filed
with each applicable jurisdiction corresponding to the residence of each
Investor (as same has been provided by such Investors) all appropriate
documentation required for the registration of the Preferred Shares and Warrants
under applicable state law or required to secure an exemption from such
registration requirements.
          4.26 Current in SEC Filings. The Company has filed, in a timely
fashion with the Securities and Exchange Commission (the “SEC”), and is current
with respect to such filings, all reports, information statements, forms,
correspondences and schedules required to be filed by it pursuant to
(i) Section 13 or Section 15(d) of the Securities Exchange Act of 1934, amended
(“Exchange Act”), (ii) the applicable rules and regulations thereunder, and
(iii) any comments requiring or requesting a response, directed to the Company
by the SEC, and since July 13, 2005, has maintained full compliance with the
current public information requirements of Rule 144 and Rule 144A promulgated
under the Securities Act of 1933, as amended or any similar successor to such
rule.
          4.27 Indebtedness. Schedule 4.27 hereto sets forth as of the date
hereof all outstanding secured and unsecured Indebtedness of the Company or any
Subsidiary, or Indebtedness for which the Company or any Subsidiary has
commitments. For the purposes of this Agreement, “Indebtedness” shall mean any
liabilities for borrowed money in excess of $15,000. Neither the Company nor any
Subsidiary is in default with respect to any Indebtedness.
     5. Representations and Warranties of the Investor. Each of the Investors
hereby severally represent and warrant to the Company as of the date hereof
that:
          5.1 Authorization. The Transaction Documents to which such Investor is
a signatory constitute valid and legally binding obligations of such Investor,
enforceable in accordance with their respective terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally, (b) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies, and (c) to the extent the indemnification
provisions contained in the Transaction Documents may be limited by applicable
federal or state laws.
          5.2 Purchase Entirely for Own Account. The Notes, Rebate Warrants and
Underlying Securities will be acquired for investment for each Investor’s own
account and not with a view to the resale or distribution of any part thereof.
Each Investor represents that it has full power and authority to enter into this
Agreement.
          5.3 No Public Market. Each Investor understands that no public market
now exists for the Notes, Conversion Shares and Rebate Warrants, and that the
Company has made no assurances that a public market will ever exist for such
securities. Each Investor has substantial

10



--------------------------------------------------------------------------------



 



experience in evaluating and investing in private placement transactions of
securities in companies in similar stages as the Company so that it is capable
of evaluating the merits and risks of its investment in the Company and has the
capacity to protect its own interests and bear the risk of the investment in the
Company.
          5.4 Disclosure of Information. Each Investor acknowledges that it has
reviewed the Confidential Offering Memorandum and all exhibits thereto and has
been given an opportunity to request additional information. Each Investor
acknowledges that it has received all the information that it has requested
relating to the Company and the purchase of the Preferred Shares and Warrants.
Each Investor further represents that it has had an opportunity to ask questions
and receive answers from the management of the Company regarding the Company’s
operations, assets and financial results and terms and conditions of the
Securities Purchase. The foregoing, however, does not limit or modify the
representations and warranties of the Company in Section 5 of this Agreement or
the right of such Investor to rely thereon.
          5.5 Accredited Investor. Each Investor is an “accredited investor”
within the meaning of Rule 501 of Regulation D of the SEC, as presently in
effect, and, in the case of an Investor that is an entity, such entity is
comprised entirely of equity owners that are accredited investors.
          5.6 Restricted Securities. Each Investor understands that the Notes,
Rebate Warrants and Underlying Securities are characterized as “restricted
securities” under the federal securities laws inasmuch as they are being
acquired from the Company in a transaction not involving a public offering, and
that under such laws and applicable regulations such securities may be resold
without registration under the Act, only in certain limited circumstances. In
this connection, each Investor represents that it is familiar with SEC Rule 144,
as presently in effect, and understands the resale limitations imposed thereby
and by the Act.
          5.7 Legends. It is understood that the certificates evidencing the
Notes and Rebate Warrants (and Underlying Securities) may bear the following (or
substantially similar) legend:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE, AND THE SECURITIES UNDERLYING
THIS CERTIFICATE, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AS SET
FORTH IN THIS CERTIFICATE. THE SECURITIES REPRESENTED HEREBY MAY NOT BE SOLD,
TRANSFERRED, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR AN OPINION OF COUNSEL, REASONABLY
ACCEPTABLE TO COUNSEL FOR THE COMPANY, TO THE EFFECT THAT THE PROPOSED SALE,
TRANSFER, OR DISPOSITION MAY BE EFFECTUATED WITHOUT REGISTRATION UNDER THE ACT.”

11



--------------------------------------------------------------------------------



 



     6. Certain Covenants and Obligations.
          6.1 Use of Proceeds. The Company will use the proceeds from the sale
of the Notes for working capital and general corporate purposes and for
reasonable expenses to be incurred in connection with the Offering.
          6.2 Reservation of Securities. The Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance, after the Closing, the Conversion Shares and Warrant Shares.
          6.3 Board Rights. Upon issuance of the Series B Preferred upon
conversion of the Notes, the holders of the Series B Preferred shall have the
right to appoint two directors (“Preferred Directors”) to the Company’s Board of
Directors. The Preferred Directors must be approved by the Company prior to
becoming directors, but the Company may not unreasonably withhold its approval.
The Company shall deliver to Juniper Venture LLC, as representative of the
Investors, written notice of such rejection within fifteen (15) calendar days of
receipt of notice of his or her designation.  The Company’s failure to deliver
such notice shall constitute the Company’s waiver of the right set forth
above to reject such Preferred Directors, provided however that such would
not constitute a waiver of any rights and remedies the Company may otherwise
have to remove a Preferred Director pursuant to the Company’s By-Laws or Amended
and Restated Certificate of Incorporation or applicable law. At least one of the
Preferred Directors shall be appointed a member of the Company’s Compensation
Committee, if one exists. The holders of the Series B Preferred shall have the
option in their sole discretion to irrevocably terminate the right to appoint
any of the Preferred Directors and instead have the right (during the same
period) to appoint Board observers (“Observers”). The Preferred Directors or
Observers, as the case may be, shall receive timely notice of all meetings
(regardless of whether he shall be excluded from such meeting as set forth
below) including an agenda therefor to the extent one is provided to the Board,
in the same manner as members of the board and shall be reimbursed for all
reasonable expenses incurred in connection with his attendance at each meeting.
The Company may exclude the Observers from any scheduled meeting, or portion
thereof, and require them to sign a non-disclosure agreement in customary form.
The Company shall deliver to the Preferred Directors or Observers the minutes of
each Board meeting and to the extent the Observers may have been excluded from
any such meeting, redacted to remove the information relating to such period of
time during which the Observers was excluded, as soon as such minutes are
distributed to the other members of the Board of Directors. The Company will
indemnify the Preferred Directors or Observers, as the case may be, in the same
manner as its other directors, including the execution of a customary
indemnification agreement. The Company shall maintain directors’ and officers’
insurance in such amounts as may be acceptable to the Company’s Board of
Directors in their reasonable discretion, which insurance shall cover the
Preferred Directors. Section 6.4 below shall in no way restrict, amend or modify
the obligations of the Company set forth in this Section.
          6.4 Voting Agreement. Stuart B. Rekant, the Company’s Chief Executive
Officer (the “Stockholder”) and each of the Investors hereby agree that,
commencing on the appointment of the Preferred Directors and terminating on the
five year anniversary of such appointment, (i) the Stockholder will vote the
shares of the Company’s common stock now

12



--------------------------------------------------------------------------------



 



beneficially owned, or that may hereafter be acquired prior to the five year
anniversary of such appointment, for the election and re-election of the
Preferred Directors and (ii) the Investors will vote the shares of the Company’s
common stock now beneficially owned, or that may hereafter be acquired prior to
the five year anniversary of such appointment, for the election and re-election
of the Stockholder or his designee as a director.
          6.5 Press Releases. The parties to this Agreement may not publicly
disseminate a press release or otherwise publicly announce the transactions
contemplated by this Agreement, except upon mutual consent or as may be required
by law.
          6.6 Legal Fees and Other Expenses. All reasonable and documented legal
and other fees and expenses of the Investors in connection with this Agreement
and the other Transaction Documents (in no event to exceed $50,000) shall be
paid concurrently with the closing of the Securities Purchase.
          6.7 Securities Filings. The Company shall file in a timely fashion
with the SEC, and shall be current with respect to such filings, all reports,
information statements, forms, correspondences and schedules required to be
filed by it pursuant to (i) Section 13 or Section 15(d) of the Securities
Exchange Act of 1934, amended, (ii) the applicable rules and regulations
thereunder, and (iii) any comments requiring or requesting a response, directed
to the Company by the SEC, and shall maintain full compliance with the current
public information requirements of Rule 144 and Rule 144A promulgated under the
Securities Act of 1933, as amended or any similar successor to such rule.
          6.8 Securities Exchange Listing. The Company shall use commercially
reasonable efforts to apply for its Common Stock to be listed on a national
stock exchange, including without limitation on NASDAQ or the American Stock
Exchange, within 60 days of becoming eligible to do so.
          6.9 Information Rights. The Company will provide to the Investors,
within ten (10) business days of the last business day of each calendar month,
in addition to information issued to shareholders and the public in its public
filings, monthly financial reports that shall include, but not be limited to,
cash use summaries, revenues, accounts receivable detail and aging and accounts
payable detail and aging.
          6.10 Cash Outflows and Payables. The Company will (i) limit monthly
cash outflows in accordance with Exhibit F-1, (ii) manage payables in accordance
with Exhibit F-2, (iii) limit corporate overhead in accordance with Exhibit F-3
and (iv) limit monthly net cash outflows to $150,000 per month if (a) revenue
generated from Sorpresa Affiliate Fees and Sorpresa Advertising Fees (net)
(“Affiliate and Ad Revenue”) does not total at least $450,000 from January 1,
2009 through March 31, 2009 or (b) month ending cash balances fall below those
set forth on Exhibit F-4 until such time as Affiliate and Ad Revenue for the
preceding three months exceeds $500,000 and monthly cash balances meet or exceed
those set forth in Exhibit F-4.

13



--------------------------------------------------------------------------------



 



          6.11 Further Assurances. The Company will take such actions as may be
reasonably required or desirable to carry out the provisions of this Agreement
and the other Transaction Documents.
     7. Company Deliveries at Closing. The Company shall deliver or cause the
delivery of each of the following to the Investors at the Closing:
          7.1 Securities Purchase Agreement. Its signature to this Agreement.
          7.2 Security Agreement. Signatures to the Security Agreement for it,
Firestone Communications, Inc. and Sorpresa! Rights LLC in the form attached
hereto as Exhibit B.
          7.3 Opinion of General Counsel. An opinion, dated as of the date of
the Closing, from Graubard Miller, the Company’s general counsel, in the form
attached hereto as Exhibit G.
          7.4 Good Standing Certificate. A certificate, dated as of a date
within a reasonably current date prior to the Closing, issued by the proper
authority in Delaware to the effect that it legally exists and in good standing.
          7.5 Secretary’s Certificate. A certificate, dated as of the date of
the Closing, executed by the Secretary of the Company certifying the resolutions
adopted by the Company’s board of directors relating to the transactions
contemplated by the Transaction Documents.
          7.6 Delivery of Notes and Rebate Warrants. The Notes and Rebate
Warrants as specified, duly executed by the Company.
          7.7 Rebate. The cash portion of the Rebate via wire transfer.
          7.8 Cash Outflows and Payables. Cash outflow and payable budgets in
the form attached hereto as Exhibit F-1 through Exhibit F-4.
          7.9 Financing Statements. Financing statements in form and substance
satisfactory to the Investors.
     8. Deliveries by the Investor at the Closing. The Investors shall deliver
or cause the delivery of each of the following to the Company at the Closing:
          8.1 Securities Purchase Agreement. Their signatures to this Agreement.
          8.2 Security Agreement. Their signatures to the Security Agreement in
the form attached hereto as Exhibit B.
          8.3 Purchase Price. The Purchase Price by wire transfer.
     9. Indemnification. The Company agrees to indemnify and hold harmless the
Investors and any of Investors’ general partners, employees, officers,
directors, members, agents

14



--------------------------------------------------------------------------------



 



and other representatives (collectively, the “General Indemnitees”), against any
investigations, proceedings, claims or actions and for any expenses, damages,
liabilities or losses (joint or several) arising out of such investigations,
proceedings, claims or actions, to which the General Indemnitees may become
subject, whether under the act or any rules or regulations promulgated
thereunder, the Exchange Act or any rules or regulations promulgated thereunder,
or any state law or regulation, or common law, arising out of any material
breach of any representation, warranty, agreement, obligation or covenant of the
Company contained herein. The Company also agrees to reimburse the General
Indemnitees for any reasonable legal or other reasonable expenses reasonably
incurred in connection with investigating or defending any such investigations,
proceedings, claims or actions.
     10. Miscellaneous.
          10.1 Survival of Representation and Warranties. All of the
representations and warranties made herein shall survive the execution and
delivery of this Agreement for a period of one year, other than those made under
Sections 4.1, 4.2, 4.3 and 4.26, which shall survive indefinitely, and under
Section 4.21, which shall survive for six months after the expiration of the
applicable statute of limitations. All of the covenants and other obligations
set forth in Section 6 shall survive the Closing in accordance with their terms.
The Investors are entitled to rely, and the parties hereby acknowledge that the
Investors have so relied, upon the truth, accuracy and completeness of each of
the representations and warranties of the Company contained herein, irrespective
of any independent investigation made by the Investors. The Company is entitled
to rely, and the parties hereby acknowledge that the Company has so relied, upon
the truth, accuracy and completeness of each of the representations and
warranties of the Investors contained herein, irrespective of any independent
investigation made by the Company.
          10.2 Successors and Assigns. This Agreement is personal to each of the
parties and may not be assigned without the written consent of the other
parties.
          10.3 Governing Law. This Agreement shall be governed by and construed
under the internal law of the State of New York as applied to agreements among
New York residents entered into and to be performed entirely within New York.
The Company (1) agrees that any legal suit, action or proceeding arising out of
or relating to this Agreement shall be instituted exclusively in New York State
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York, (2) waives any objection which the Company
may have now or hereafter to the venue of any such suit, action or proceeding,
and (3) irrevocably consents to the jurisdiction of the New York State Supreme
Court, County of New York, and the United States District Court for the Southern
District of New York in any such suit, action or proceeding. The Company further
agrees to accept and acknowledge service of any and all process which may be
served in any such suit, action or proceeding in the New York State Supreme
Court, County of New York, or in the United States District Court for the
Southern District of New York and agrees that service of process upon the
Company mailed by certified mail to the Company’s address shall be deemed in
every respect effective service of process upon the Company, in any such suit,
action or proceeding. THE PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM

15



--------------------------------------------------------------------------------



 



OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DOCUMENT
OR AGREEMENT CONTEMPLATED HEREBY.
          10.4 Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement, once executed by a
party, may be delivered to the other party hereto by facsimile transmission of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement.
          10.5 Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
          10.6 Notices. Unless otherwise provided, any notice, authorization,
request or demand required or permitted to be given under this Agreement shall
be given in writing and shall be deemed effectively given upon personal delivery
to the party to be notified or three (3) days following deposit with the United
States Post Office, by registered or certified mail, postage prepaid, or two
days after it is sent by an overnight delivery service, or when sent by
facsimile with machine confirmation of delivery addressed as follows:
          If to an Investor, at the address, facsimile number or email address
as set forth on Schedule I
          If to Company:
Juniper Content Corporation
521 Fifth Avenue, Suite 822
New York, New York 10175
Fax: (212) 660-5931
Attention: Stuart B. Rekant
          In either case, with copies to:
Lev & Berlin, P.C.
200 Connecticut Avenue
Norwalk, CT 06854
Fax: (203) 854-1652
Attention: Duane L. Berlin, Esq. (e-mail : dberlin@levberlin.com)
          and
Graubard Miller
405 Lexington Avenue, 19th Floor
New York, New York 10174
Fax: (212) 818-8881
Attention: David Alan Miller, Esq. (e-mail: dmiller@graubard.com)

16



--------------------------------------------------------------------------------



 



     Any party may change its address for such communications by giving notice
thereof to the other parties in conformity with this Section.
     11. No Broker Fees. Each party represents that it is not nor will it be
obligated for any finders’ or brokers’ fee or commission in connection with this
transaction.
     12. Transaction Expenses; Enforcement of Transaction Documents. Except as
provided under Section 6.6, the Company and the Investors shall pay their
respective costs and expenses incurred with respect to the negotiation,
execution, delivery and performance of this Agreement and the other Transaction
Documents. If any action at law or in equity is necessary to enforce or
interpret the terms of any Transaction Document, the prevailing party shall be
entitled to reasonable attorney’s fees, costs, and necessary disbursements in
addition to any other relief to which such party may be entitled.
     13. Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and a majority in interest of the holders of
the Preferred Shares. Any amendment or waiver affected in accordance with this
paragraph shall be binding upon each holder of any securities purchased under
this Agreement at the time outstanding (including securities into which such
securities are convertible), each future holder of all such securities, and the
Company.
     14. Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
     15. Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties and no party shall be liable
or bound to any other party in any manner by any warranties, representations, or
covenants except as specifically set forth herein or therein.

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Securities Purchase
Agreement as of the date first above written.

                  JUNIPER CONTENT CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                            Stuart B. Rekant         Solely with respect to
Section 6.4    

18



--------------------------------------------------------------------------------



 



SCHEDULE I

                                      Principal               Social Security  
  Name and   Amount of               Number or Tax     Address of   Notes  
Purchase       Rebate   Identification     Investor   Purchased   Price   Cash
Rebate   Warrants   Number   Signature

19